Title: To James Madison from George W. Erving, 28 November 1809
From: Erving, George W.
To: Madison, James



Private—No 43
Dear Sir
Seville Novr. 28 1809
The last letter which I took the liberty of addressing to you was dated Cadiz June 10t. I do not now propose to trouble you with any political reflexions in addition to what are contained in the official dispatch of this date to the department of state, inclosed herewith; but write for the purpose of earnestly solliciting your attention to the request which I made for leave of absence in my dispatch to the department No 47 of Augt. 11. 1808, in my unofficial letter to you of the same date, & subsequently in one of May 5t 1809: As is intimated in this last, I presume that you may have judged a formal permission to be unnecessary, calculating upon a state of things in this country which if it did not absolutely compel me to depart, woud at least fully authorize my departure; or that you may have supposed that the silence of governt on the subject woud be construed by me into an acquiescence with my proposal: but I have not felt sufficiently confident on this last point; & as to the first, the state of things adverted to has not occurred, nor in spite of present appearances, do I forsee that it will occurr so shortly as is generally calculated on; but on the contrary it seems to me that the ballance may be kept nearly in its present position for a very long period: by the late report laid before the french Senate, it woud appear that the emperor does not intend to move any of his force from Germany into Spain, but calculates upon a depot of abt. 35.000 recruits being sufficient for filling up the ranks here; by that report his actual force here is much exaggerated, & the calculations of the report, if not intended to mislead the judgemen⟨t,⟩ are as I beleive very erroneous, & founded upon very false information as to the actual state & means of this country: but supposing even that the emperor shoud send 80.000 additional troops, (& I do think that any number short of that will eventually be only so many men sacrificed) & that these advance, the supreme Junta (or the Cortes if in session) will have to change its residence, but Whilst there is one district of Spain free, that district will be the rallying point; it seems to be imagined that if the french shoud be in sufficient force to occupy Seville, that the Junta have no resource but to fly to Cadiz & there embark, but this is by no means its present intention; besides the Emperor cannot expect to occupy these southern provinces, till he has done something in Portugal; tho the English will not assist in defending spain, they will fight hard for Portugal, a sort of derelict which they hope to be able to appropriate to their own exclusive use; and as to Cadiz they expect also (with the same view) to make a stand there, a part of their army will retreat thither under pretext of embarking, in pursuance of this plan they will order a great number of transports thither, & a fleet sufficiently powerful to command the whole of the Spanish now assembled there.
I beg leave to suggest to you also the consideration whether in point of policy it may not be better that I shoud go upon leave of absence, than that I shoud wait till the last moment. I forbear to dilate on similar reflexions, because every thing under this head will be present to you, & because your determination will be regulated by a more complete & exact view of the subject than I am able to take. I dare not act only on my own discretion having been so very long a time without receiving any communication whatever from the department to afford me the least light or direction in this so extraordinary an epoch.
As to what relates to my personal views, I have before taken the liberty to State to you that my anxiety to go has encreased, & in effect my private affairs have sufferred & are suffering very essentially, not from bad faith in the agents whom I have entrusted with the management of my property, but because many things to be done relating to it, can only be done by myself, & many of my most important private papers are in London.
I therefore again submit the matter to you in this view persuaded that it will meet with your attention, & with as much friendship & favor as publick considerations will enable you to give it. Dear Sir with the sincerest respect & attachment always your very faithful & most obliged St
George W Erving
PS. Having seen in a Baltimore paper an extract from one of my dispatches said to have been received by a gentleman there “from his correspondent in Seville” I think it proper to lay it before you (it is herewith inclosed) supposing either that said dispatch has been intercepted, or that this use may have been made of it without your authority, & at the same time assuring you that I have written No such letters to any private person whatever having during my residence in spain observed a strict rule on this point which I am sure you will approve of.
GWe
